Crew III, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 3, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
This matter was previously before the Court and remitted for further proceedings (192 AD2d 750). County Court has now conducted a further hearing on defendant’s motion to suppress certain evidence and the matter is before us for final resolution.
At the subsequent hearing in this matter, the People demonstrated that the sending agency possessed the requisite knowledge that the vehicle in question was stolen, thus justifying its impoundment and the subsequent inventory search, *688which resulted in the seizure of the controlled substance (see, People v Rosario, 78 NY2d 583, 588, cert denied — US —, 112 S Ct 1210). Accordingly, County Court properly denied defendant’s motion to suppress the evidence found in the vehicle. We have considered defendant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Yesawich Jr. and Mercure, JJ., concur. Ordered that the judgment is affirmed.